Citation Nr: 1426212	
Decision Date: 06/10/14    Archive Date: 06/16/14

DOCKET NO.  12-16 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an effective date earlier than October 5, 2010, for the grant of service connection for diabetes mellitus.

2.  Whether new and material evidence has been received to reopen a claim for service connection for a kidney disability.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active service from October 1965 to October 1967, to include service in the Republic of Vietnam.  The Veteran received the Combat Infantryman Badge.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from  rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In November 2013, the Veteran and his wife testified during a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is of record. 

The issues of entitlement to service connection for bilateral hearing loss and tinnitus and whether new and material evidence has been received to reopen a claim for service connection for kidney disability are REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

VA received the Veteran's claim for service connection for diabetes mellitus on October 5, 2010 and no communication prior to October 5, 2010, was received that could be construed as an informal or formal claim of entitlement to service connection for diabetes mellitus.


CONCLUSION OF LAW

The criteria for an effective date earlier than October 5, 2010, for service connection for diabetes mellitus are not met. 38 U.S.C.A. §§ 5110, 5107 (West 2002); 38 C.F.R. § 3.400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete application, VA must provide notice to the claimant that:  (1) informs the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) informs the claimant about the information and evidence that VA will seek to provide; and (3) informs the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As the resolution of the Veteran's appeal for an effective date earlier than October 5, 2010, for the grant of service connection for diabetes mellitus is dependent solely on the law and regulations pertaining to claims for VA benefits, no further development under the duty to notify and assist is warranted.  Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Smith v. Gober, 14 Vet. App. 227 (2000); Livesay v. Principi, 15 Vet. App. 165 (2001); VAOPGCPREC 2-04 (2004), 69 Fed. Reg. 25180 (2004).
 
Unless specifically provided otherwise in the statute, the effective date of an award based on an original claim for compensation benefits shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2013).  The effective date of an award of disability compensation shall be the day following separation from service or the date entitlement arose if the claim is received within one year of separation, otherwise the date of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b) (West 2002); 38 C.F.R. § 3.400(b)(2) (2013).

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2013).  Claim or application means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2013).

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a veteran or representative, may be considered an informal claim.  An informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the Veteran, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155 (2013).

The Veteran essentially contends, in his statements and hearing testimony, that he is entitled to an earlier effective date as he had diabetes mellitus five years earlier than October 5, 2010.  His wife provided supporting testimony at the November 2013 hearing.

The evidence of record shows the Veteran was found to have hyperglycemia in a January 2005 VA medical record.  In a November 2010 VA medical record it was noted that the Veteran re-established care with the VA and noted that he was diagnosed with type II diabetes in September 2010.  On October 5, 2010, the RO received the Veteran's claim for service connection for diabetes mellitus.  However, a thorough review of the record available for the Board's review does not show any written communication by or on behalf of the Veteran was received prior to October 5, 2010, in which he requested a determination of entitlement or evidencing a belief in entitlement to service connection for diabetes mellitus.  The record does not show that the Veteran filed any claim of entitlement to service connection for diabetes mellitus prior to October 5, 2010.  Moreover, the Veteran does not in his statements or hearing testimony contend he actually filed such a claim prior to that date. 

The evidence does not show that the Veteran met all the criteria for service connection as of the date of the liberalizing issue that made diabetes mellitus a presumptive disability for Veterans exposed to herbicides during service.  Therefore, an increased rating is not available under the provisions for liberalizing laws or VA issues.  38 C.F.R. § 3.114 (2013).

Furthermore, because the first claim for service connection for diabetes mellitus was received on October 5, 2010, the effective date regulations for herbicide-exposed Veterans claiming service connection for herbicide-related disabilities prior to the date that the presumption was established are not applicable.  38 C.F.R. § 3.816 (2013).

The Board is sympathetic to the Veteran's situation.  However, the legal authority governing effective dates is clear and specific, and the Board is bound by that authority.  Accordingly, the Board finds that October 5, 2010 is the appropriate effective date for the award of service connection for diabetes mellitus on appeal. 38 U.S.C.A. § 5110(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.400 (2013). As there is no legal basis for assignment of any earlier effective date, and because the preponderance of the evidence is against the claim for any earlier effective date, the claim must be denied.


ORDER

An effective date earlier than October 5, 2010, for the award of service connection for diabetes mellitus is denied.





REMAND

With regard to the issues of whether new and material evidence had been received to reopen a claim for service connection for a kidney disability, to include as secondary to herbicide exposure and to service-connected diabetes mellitus, the Veteran testified during the November 2013 Board hearing that he was in disagreement with the July 2013 rating decision that declined to reopen the claim.  .  The Veteran's November 2013 testimony is a timely notice of disagreement with that rating decision.  However, it does not appear that the RO has yet issued a statement of the case addressing that issue.  Therefore, the appropriate Board action is to remand that issue for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

With regard to the claims for service connection for bilateral hearing loss and tinnitus, the Veteran testified during the November 2013 hearing that he has  had ringing in his ears and hearing loss since service.  He stated that he was exposed to noise trauma for 13 months while in Vietnam.  Specifically, that noise was from bombs exploding, firing various caliber weapons, mortars and grenade explosions, and having a recoilless rifle mounted and being fired while on a jeep in the United States.  The Board notes that the Veteran's service separation form shows that he received a Combat Infantryman Badge and that his military occupational specialty was that of infantry, direct fire crewman.  

At a March 2011 VA audiology examination, the examiner noted that the claims file was reviewed.  The Veteran reported that tinnitus had been present since he was on active duty.   The VA examiner noted that the Veteran's hearing was normal at the time of separation.  Therefore, the examiner stated that it would seem less likely as not that hearing loss was caused by or a result of service noise exposure.  With regard to tinnitus, the examiner noted that there was no evidence of tinnitus reported in the service medical records.  Currently, the Veteran reported that tinnitus had been present since release from active duty.  The examiner noted that on a November 2010 VA examination, the Veteran specifically denied tinnitus.  The examiner noted that one of those statements was incorrect.  Therefore, an opinion could not be made without resorting to mere speculation.  

Unfortunately, that opinion is not adequate for rating purposes.  Examinations are inadequate where the examiner does not comment on the Veteran's report of relevant injury in service and, instead, relies on the absence of evidence in service medical records to provide a negative opinion.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The examiner who conducted that examination did not indicate having considered the Veteran's complaints of having been exposed to acoustic trauma in service.  While the examiner recorded those assertions, the examiner did not comment on their relevance or significance.  The examiner's opinion appears to be based entirely on the lack of apparent hearing loss and tinnitus shown on the Veteran's separation examination.  That finding is in direct conflict with the legal precedent that normal hearing at separation does not preclude service connection for a current hearing disability.  Hensley v. Brown, 5 Vet. App. 155 (1993).  Further, with regard to the claim for service connection for tinnitus, while the examiner noted a discrepancy in the reporting of symptoms in a prior November 2010 VA Gulf War examination, it was only the absence of a box being checked as opposed to the Veteran specifically stating that he did not have ringing in the ears.  Other than that minor discrepancy, the March 2011 VA examiner provided very little rationale to justify not providing  a nexus opinion without resorting to mere speculation.   

Accordingly, the case is REMANDED for the following actions:

1.  Issue a statement of the case which addresses the issue of whether new and material evidence has been received to reopen a claim for service connection for a kidney disability.  Inform the Veteran of his appeal rights and that he must file a timely substantive appeal if he desires appellate review.

2.  Schedule the Veteran for a VA audiology examination. The examiner must review the claims file and should note that review in the report.  The examiner should note that in-service acoustic trauma has been conceded.  A complete rationale for all opinions expressed should be provided.  The examination must include testing of pure tone thresholds at 500, 1000, 2000, 3000, and 4000 Hertz and speech recognition scores using the Maryland CNC Test.  All indicated studies should be conducted, and all findings reported in detail.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that bilateral hearing loss disability or tinnitus is related to service, including in-service acoustic trauma, taking into account the Veteran's medical, occupational, and recreational history during and since service, and his claim of continuing symptoms since service.  The examiner is requested to reconcile the findings in prior VA examination reports.  

3.  Then readjudicate the claims.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claims to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


